Citation Nr: 0610091	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  The case was remanded for additional 
development in September 2005, and this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Service connection is in effect for glomerulonephritis 
with arterial hypertension, rated as 30 percent disabling and 
various complications of diabetes, with the highest 
individual rating for such disability rated at 20 percent; 
the veteran's service connected disabilities combine to a 
rating of 60 percent. 

2.  The veteran reports having a high school education and 
employment as a plumber; he states that he has not been able 
to work since 1989. 

3.  The weight of the evidence is against a conclusion that 
the veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.

CONCLUSION OF LAW

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.16 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a February 2002 letter, the RO informed the veteran of the 
provisions pertaining to VA's notice and assistance duties 
with respect to a claim for TDIU.  More specifically, this 
letter notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
the issue on appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this claim.  

In addition, the RO issued a detailed August 2000 statement 
of the case (SOC) and February 2004 and December 2005 
supplemental statements of the case (SSOCs), in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the veteran's claim, and that 
the August 2000 SOC and February 2004 and December 2005 SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to a TDIU.  The veteran responded to 
the RO's communications with additional argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims file reflects that the February 2004 and December 2005 
SSOCs contained the pertinent language from the duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent the February 2002 letter informing him of the 
VA's notice and assistance duties may not have technically 
informed the veteran of each element of VA's notice and 
assistance duties (in particular the "fourth" element with 
regard to informing the veteran to provide VA with any 
pertinent evidence in his possession), the veteran was 
nonetheless properly notified of the provisions pertaining to 
VA's notice and assistance duties by the February 2004 and 
December 2005 SSOCs.  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, a VA examination that included an opinion as to 
whether the veteran is employable, as requested by the Board 
in its September 2005 remand, was accomplished in October 
2005.  The RO has also conducted the development and 
adjudication with respect to service-connected peripheral 
neuropathy of the lower extremities.  Thus, for these 
reasons, any failure in the timing or language of notice by 
the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

In light of the Board's denial of the veteran's TDIU claim 
below, any questions with regard to the appropriateness of a 
disability rating or effective date to be assigned are 
rendered moot.  Thus, there is no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. 
Vet. App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

The United States Court of Appeals for Veterans Claims has 
stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither [the] appellant's non-
service-connected disabilities nor his advancing 
age may be considered. See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).  The Board's task was to determine 
whether there are circumstances in this case 
apart from the non-service-connected conditions 
and advancing age which would justify a total 
disability rating based on unemployability.  In 
other words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a 
different position than other veterans with [the 
same] combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection is in effect for 
glomerulonephritis with arterial hypertension, rated as 30 
percent disabling and various complications of diabetes, with 
the highest individual rating for such disability rated a 20 
percent.  The veteran's service connected disabilities 
combine to a rating of 60 percent.  Thus, as there is not one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent, the veteran does not meet the "schedular" criteria 
for a TDIU.  

On the veteran's VA Forms 21-8940 submitted in August 1999, 
he reported having a high school eduction and indicated 
therein that he had not been able to work since 1989.  As to 
the nature of the current service connected medical 
disability, the most pertinent evidence in this regard are 
the reports from the aforementioned October 2005 VA 
examination.  Francisco v. Brown, 7 Vet. App. at 55 (1994).  
These  reports reflect complaints from the veteran about 
nocturnal cramps and burning in the lower extremities from a 
May 2002 VA examination, at which time it was noted that he 
was found to have decreased deep tendon reflexes and 
sensation in both lower extremities.  Also discussed was the 
most recent urinalysis which was negative for proteinuria and 
an eye examination that was negative for diabetic 
retinopathy.  The veteran reported that he had been following 
a strict diet and stated that he was taking oral medication 
for his diuretics.  It was also noted the veteran was taking 
other medication with good response and no side effects.  The 
veteran also reported constant pain, on a scale of 10/10, in 
the lower extremities and stated that he had difficulty 
walking.  He described no complaints in the upper 
extremities.  

Additional information from the October 2005 examination 
includes the veteran reporting that he is not working.  He 
indicated that he used to work as a plumber eleven years ago 
and that he had worked in the construction business.  The 
veteran noted that he was independent in his activities of 
daily life and self care and that he was able to drive.  In 
addition to having difficulty with walking, he reported 
having difficulty in getting out of a chair.  A peripheral 
neuropathy in the lower extremities was noted in the form of 
a polyneuropathy involving the common peroneal posterior 
tibial and sural nerves bilaterally in a symmetrical pattern. 

Upon physical examination in October 2005, there was no motor 
deficit, atrophy, paralysis, hemiparesis or monoparesis 
observed.  The veteran was able to get out of the chair 
without difficulty and to perform "tip toe, heel position 
and half a squat."  He could not perform a full squat due to 
knee pain.  Power in the upper and lower extremities was 
rated at 5/5 and there was good grip and pincer grasp 
functioning bilaterally.  No involuntary movement was noted 
and there was a normal muscle tone in all four extremities.  
No atrophy was observed.  The sensory examination revealed 
decreased pinprick and touch distally from the upper third of 
the lower extremities bilaterally.  Sensation was preserved 
in the hands.  There were no open sores.  The veteran 
reported that he could not feel any vibration at the ankle 
level bilaterally and the deep tendon reflexes were 
hypoactive at +1 in the lower extremities.  Deep tendon 
reflexes were normoactive in the upper extremities at +2.  It 
was also noted that the veteran had no gait abnormalities and 
that he did not use an assistive device.  In the diagnoses 
following the examination, it was remarked that the veteran's 
diabetic peripheral neuropathy was "mild to moderate" and 
that based on the findings from the examination, the criteria 
for "unemployability" were not met. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concedes that the veteran's service 
connected diabetes might preclude certain types of 
employment.  However, there is no evidence that all forms of 
employment are precluded by the veteran's service-connected 
disabilities.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no evidence that all employment is 
precluded due solely to the veteran's service-connected 
disabilities.  As support for this determination, attention 
is directed to the conclusions following the most recent 
examination that the veteran was not unemployable, and that 
the veteran's diabetic neuropathy was only "mild to 
moderate."  There has been no showing of an increase in 
symptomatology due to glomerulonephritis with hypertension or 
diabetes mellitus and its complications and no indication 
that these diseases prevent him from working.  In sum, the 
Board finds that the veteran is not precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disabilities, nor is he incapable of 
performing the mental and physical acts required by 
employment due solely to his service-connected disabilities, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  

While the Board has considered the contention of the veteran 
that he is unemployable due to service connected disability, 
there is of record no competent evidence which would lead the 
Board to question the contrary to the conclusion by the VA 
examiner in October 2005.  As such, the Board finds the 
probative weight of the veteran's assertion to be overcome by 
the more objective clinical evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco, supra.  As such, entitlement to TDIU 
must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to TDIU is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


